Citation Nr: 0307396	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  01-06 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the calculated amount of $843 was 
properly created, to include whether the apportionment of VA 
benefits was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
February 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Roanoke, Virginia Regional Office (RO) that 
granted an apportionment for the veteran's spouse D. and 
their child R.  

During the course of this appeal, the veteran's claim was 
transferred to the Wilmington, Delaware RO.   

By Special Apportionment Decision in November 2001, the RO 
terminated the apportionment for the veteran's spouse D. and 
their child R.  Therefore, while an appeal had been perfected 
as to the issue of whether an apportionment should have been 
granted; as there is currently no apportionment of the 
veteran's benefits, this issue is no longer on appeal and is 
not currently before the Board.

The Board additionally notes that a hearing was scheduled in 
Washington, D.C. before a Member of the Board in March 2003 
pursuant to the veteran's request.  The veteran failed to 
report for this hearing.  Consistent with the October 2002 
hearing notice letter to the veteran, as he failed to appear 
for the Board hearing, and a request for a postponement has 
not been received, this case is being processed as though the 
hearing request has been withdrawn.  See 38 C.F.R. § 20.702.


REMAND

Initially in this case, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
was signed into law.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

It is noted that the VCAA notice has not been provided to the 
veteran regarding the creation of overpayment issue, to the 
extent that provisions of the VCAA apply to this issue.  
Therefore, on Remand, in particular regarding to notice to 
the veteran, the RO must assure that the provisions of this 
new Act are complied with to the extent they apply to the 
instant issue, including the notification requirements set 
forth in the new law.  

In this case, the veteran is in receipt of VA compensation 
benefits and was receiving additional benefits for spouse D. 
and their child R.  In June 1999, spouse D. requested an 
apportionment of the veteran's benefits as she and the 
veteran were separated.  In March 2000, an apportionment was 
granted and the veteran was informed that an overpayment was 
therefore created.  In a letter to the veteran in November 
2000, the RO indicated that the overpayment was the amount of 
the apportionment, which was $180 a month, from July 1, 1999 
to December 1, 1999, minus a cost of living adjustment, 
totaling $843.    

The veteran contends that the overpayment was not created 
properly because an apportionment should not have been 
granted as he was providing support to spouse D. and their 
child R.  There is some confusion in the case as to whether 
he may have been paying some State ordered child support 
during this time.  There appears to be some garnishment of 
wages order during the time, but it is not clear whether 
payment was being made.  As the veteran is a VA employee, it 
should be possible for the RO to determine whether there was 
a garnishment of wages during the time, and if so, to whom it 
was paid.  Further, he has provided a paycheck stub 
indicating a deduction of wages for alimony/child 
support/bankruptcy, which he reports is a garnishment for 
child support.  However, there is no information of record of 
where the money being deducted from the veteran's paycheck is 
going. 

Therefore, the RO should provide an accounting of the monies 
being deducted from the veteran's paycheck for alimony/child 
support/bankruptcy and to whom the monies were going to, in 
particular for the period from June 1999 to December 1999, 
the time period of the overpayment at issue, including 
whether there was any such deduction during this time period.  
Further, as the veteran has indicated that he had provided 
support to spouse D. and their child R., to fully assist the 
veteran, he should be provided another opportunity to submit 
evidence in support of his contention that he had provided 
support, during the time period from June 1999 to December 
1999.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should provide an accounting 
of the monies deducted from the veteran's 
paycheck for alimony/child 
support/bankruptcy and to whom the monies 
are going to, in particular for the 
period from June 1999 to December 1999.   
The veteran is a VA employee.

3.  The RO should contact the veteran and 
request evidence regarding his contention 
that he provided support to spouse D. and 
their child R., in particular during the 
period from June 1999 to December 1999.

4.  Upon the completion of the foregoing 
development, the RO should readjudicate 
the veteran's claim.  If the veteran's 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




